DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-9 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “low friction material” in claim 7 is a relative term which renders the claim indefinite. The term “low friction material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner finds that a material having lower friction than that of another material, may be considered low friction material by way of comparison.  The same applies to Claim 16. The scope of the claims is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, European Patent Application No. 2664235, in view of Frasier, U.S. Patent No. 5,592,928, and in further view of Remme, U.S. Patent No. 4,609,191.  As to Claim 1,Ying teaches an archery training device (launch apparatus) comprising a rigid handle (2) comprised of a first region (4) dimensioned to fit in a hand between a thumb and an index finger and to be graspable by the hand wherein the first region has a first end locatable towards a small metacarpal of the hand when the first region is held vertical, paragraphs 0019 and 0020 and see Figure 3.  The archery training device may comprise a second region (8, 6) extending from the first region, wherein the second region is dimensioned to traverse along the hand between a thumb metacarpal and an index metacarpal toward a wrist with second end toward a wrist and below a high point when vertical, see Figure 3.   An elastic section (10) may be coupled to the second end of the second region and may have an elastic end, paragraph 0024.  The examiner finds that the end of the elastic band is likewise elastic.  Ying teaches that the elastic end may be drawable by an opposite distal hand, when the first region is held by a hand, placing the elastic section in tension, paragraph 0032.  The examiner finds that the elastic end is capable of coupling to an archery release, noting hook (12).  Ying is silent as to a string coupled to the elastic end.  Frasier teaches an archer training (practice) device comprising a rigid handle (12) including a second region (40) extending from a first region and traversing toward a wrist, Col. 3, ln. 8-14 and see Figures 2 and 3.  An elastic section (20) extends from the second region, which may be in tension when drawn, Col. 3, ln. 54 – Col. 4, ln. 5.  Frasier teaches a string (28) having a first end coupled to an elastic end of an elastic section, the string having a second string end being dimensioned to be graspable by one or more fingers of an opposite hand and drawable by an opposite distal hand grasping the release, by fingers, with the first region being held by a hand and placing the elastic section in tension, Col. 3, ln. 39-45, 54-63, and see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying with a string coupled to an elastic end configured as claimed and as taught by Frasier, to provide Ying with a string for grasping by fingers, to yield the predictable result of facilitating aiming and of stabilizing the position of an archer’s grip during draw.  Ying, as modified, discloses the claimed invention except for providing a loop at the second end of the string.  Remme teaches an archery training device (archers exerciser), comprising an elastic section (2) extending from a rigid handle (30), Col. 2, ln. 39-45.  A loop (42) may be provided, the loop being so dimensioned in length to be drawable by an opposite distal hand, Col. 2, ln. 56-59 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying, as modified, with a loop coupled to the string for grasping, as taught by Remme, to provide Ying, as modified, with a known substitute arrangement for a connection point to grasp and draw tension on an elastic section.  Ying, as modified, discloses the loop connected to the elastic section via a rod instead of being arranged in direct connection to a second end of the string.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange loop to be directly coupled to a second end of the string, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 2, Ying teaches that the rigid handle may be comprised of metal, paragraph 0023.  As to Claim 5, Ying teaches that that elastic section may be a portion of a hollow elastic tube extending from proximate the first region past the second region to the elastic end, covering a portion of the rigid handle, paragraph 0024 and see drawing below.  Ying, as modified, discloses the claimed invention except for arranging the hollow elastic tube to reach the first end of the first region.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the elastic section to cover the rigid handle, reaching the first end of the first region, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  

    PNG
    media_image1.png
    691
    680
    media_image1.png
    Greyscale

As to Claim 6, Ying teaches that the hollow elastic tubing may be an elastomer (rubber, latex), paragraph 0024.   As to Claim 7, Ying teaches that the second end of the second region may comprise low friction material paragraph 0023, noting metal or plastic.  Claim 7 is treated as best understood, in view of the rejection under 35 USC §112(b).  As to Claim 10, Ying teaches a rigid coupler (12) may be attached to the elastic end, paragraph 0024.  Ying, as modified, teaches that a first string end of the string may be coupled to a rigid coupler (21, 23) with the rigid coupler having a hole (24, 26) for attachment of the string, see Frasier, Col. 2, ln. 56-66 and see Figure 1.  The length of string extends past the rigid coupler, see Figure 1.  Remme teaches that the loop (42) is adjustable, see Figures 1 and 2 noting knotted ends of loop.  Ying, as modified by Frasier and Remme, as discussed above in the treatment of Claims 1 and 10 suggests a configuration as claimed.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the elastic end, coupler, string, and loop as suggested.  As to Claim 14, Ying does not teach a sight pin.  Frasier teaches that a sight pin (42) may be coupled to the second region proximate a high point and oriented vertically, Col. 3, ln. 8-14 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying with a sight pin coupled to a second region, as claimed and as taught by Frasier and to provide Ying with a sight and a string for gripping, to yield the predictable result of facilitating aiming during draw.  Ying as modified, does not specify that the sight pin is arranged in an orientation away from the second region.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the sight pin in an orientation away from the second region, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 15, Remme teaches that the loop (42) may comprise a rigid section  (44), graspable by fingers of an opposite distal hand, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying, as modified, with a rigid section of the loop, as taught by Remme, to provide Ying, as modified with string and rigid portions of the loop to yield the predictable result of offering alternative grasping locations.  


Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Frasier and Remme, as applied to claim 1 above, and further in view of Bolton, U.S. Patent No. 8,983,860.  Ying, as modified, substantially shows the claimed limitations as discussed above.  Ying, as modified, is silent as to the rigid handle being comprised of aluminum.  Bolton teaches that  a rigid handle (10) supporting an elastic section (24, 26) may be formed of aluminum rod, Col. 1, ln. 30-34 and 37-39.  The examiner finds that the aluminum rod is inherently bendable under an amount of stress.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying, a modified, with a bendable aluminum rod as the material for the rigid handle, as taught by Bolton, to provide Ying, as modified, with a known substitute rigid handle material.  Ying, as modified, discloses the claimed invention except for indicating that the aluminum material may be an aluminum alloy.  It would have been obvious to one of ordinary skill in the art at the effective filing date to employ an aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use aa matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).    
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Frasier and Remme, as applied to claim 1 above, and further in view of Saunders, U.S. Patent No. 7,708,674.  Ying, as modified, substantially shows the claimed limitations as discussed above.  Ying, as modified, is silent as to a momentum decelerator.  Saunders teaches an archery training device (archery exerciser) comprising a string (22) which may be drawn, see Abstract and Claim 1.  Saunders teaches that the string may have a momentum decelerator (18a) slidably coupled to and along the string, Col. 3, ln. 59-65 and Col. 4, ln. 24-41, noting that the string retracts in a controlled manner.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying, as modified, with a momentum decelerator slidable along the string, as taught by Saunders, to provide Ying, as modified, with moderation of string motion following release, to yield the predictable result of adding a safety feature to the device.  
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Frasier and Remme, as applied to claim 1 above, and further in view of Heisser, U.S. Patent Application No. 2015/0300769.  Ying, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 12,Ying, as modified, is silent as to a retention loop.  Heisser teaches an archery training device (bow trainer) comprising a rigid handle, paragraph 0008.  A retention loop (6) may be coupled to a first end of a first region of the handle, paragraph 0021 and see Perspective View (not stretched). The retention loop may be dimensioned to fit around the wrist of a hand, paragraph 0041.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying, as modified, with a retention loop configured as claimed and as taught by Heisser, to provide Ying, as modified with a feature to retain the device in connection with a user’s hand, to yield the predictable result of improving safety.  As to Claim 13, Heisser teaches that an adjustment device (adjustable clamp) may be coupled to the retention loop to adjust the size, Claim 18.  Given that ends of the retention loop are tied together and secured by the clamp, it is inherent that the clamp is slidable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying, as modified, with a slidable adjustment device, as taught by Heisser, to provide Ying, as modified, with an adjustable retention loop, to yield the predictable result of effectively securing the device.  
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Frasier and Remme, together with cited case law, as applied to claims 1, 5, 7, and 10 above, with the same obviousness rationales being found applicable, and further in view of Bolton, Saunders, and  Heisser.   As to Claim 16, Ying teaches that the grip may be ergonomically shaped, noting shaped to fit user’s hand, paragraph 0020.  Bolton and  Saunders, together with cited case law, are applied as in Claim 4, with the same obviousness rationales being found applicable.  Heisser is applied as in Claims 12 and 13, with the same obviousness rationales being found applicable. Claim 16 is treated as best understood in view of the rejection under 35 USC §112(b).   As to Claim 17, Frasier is applied as in Claim 14, together with the cited case law, is applied as in Claim 14, with the same obviousness rationales being found applicable.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Frasier and Remme, as applied to claim 1 above, and further in view of Saunders.  Ying, as modified by Frasier and Remme, together with cited case law is applied as in Claim 1, with the same obviousness rationales being found applicable.  Further, the examiner finds that the elastic end is capable of coupling to an archery release, noting hook (12) and  Frasier teaches a string (28) having a first end coupled to an elastic end of an elastic section, the string being dimensioned for coupling to an archery release and drawable by an opposite distal hand grasping the release, with the first region being held by a hand and placing the elastic section in tension, Col. 3, ln. 39-45, 54-63, and see Figure 4.  Saunders is applied as in Claim 11, with the same obviousness rationale being found applicable.  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, in view of Frasier as applied to claim 1 above.  Further, Frasier teaches that the string (28) may be couplable to an archery release device, Col. 3, ln. 39-44.  The string may be dimensioned in length to be drawable  by an opposite distal hand holding the archery release device, when the first region is held by the hand, the elastic section placeable in tension, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Ying, as modified, with a string dimensioned and configured to be drawable by an opposite hand holding an archery release device, as taught by Frasier, to provide Ying, as modified, with a known substitute configuration.  Ying, as modified, discloses the claimed invention except for arranging the couplable portion in the middle of the string instead of at the second end.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the string with a second end couplable to an archery release device, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/997,916 in view of Frasier, U.S. Patent No. 5,592,928. Claim 1 of the copending application discloses the limitations of Claims 1, 14, and 17 except for dimensioning the string to be grasped by an archer’s fingers.  Claim 1 of the copending application indicates that the string is dimensioned to be held by an archery release device.  Frasier teaches that a string dimensioned to be grasped by fingers may also be drawable by a hand grasping an archery release, Col. 3, ln. 39-53.  It would have been obvious to one of ordinary skill in the art at the effective filing date to dimension the string for grasping by fingers, as taught by Frasier, to provide a known substitute configuration of the string.  Claims 2-13 of the copending application disclose the limitations of Claims 2-13 respectively.  Claims 1, 11, and 14 of the copending application disclose the limitations of Claims 16, 18, and 19, except for dimensioning the string for grasping by an archery release.  Frasier is applied as above with the same obviousness rationale being found applicable.  
This is a provisional nonstatutory double patenting rejection.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        9 June 2022